Citation Nr: 1633253	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  04-14 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for athlete's foot.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to a rating in excess of 20 percent for lumbar degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to December 1978, with one year and seven months of prior active service.  The claim to reopen service connection for athlete's foot is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Houston, Texas Department of Veteran Affairs (VA) Regional Office (RO).  The matter of service connection for GERD on appeal from a June 2009 rating decision by the Houston RO.  The matter of the rating for the Veteran's low back disability is before the Board on appeal from a March 2012 rating decision of the Houston RO that continued a 20 percent rating for that disability.  In June 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.


FINDINGS OF FACT

1.  By June 2011 correspondence and on the record at a June 2016 hearing, prior to the promulgation of a decision in the matter, the Veteran indicated he wished to withdraw his appeal to reopen a claim of service connection for athlete's foot; there remains no question of fact or law for the Board to consider in this matter.

2.  At the June 2016 hearing, prior to the promulgation of a decision in the matter, the Veteran indicated he wished to withdraw his appeal seeking service connection for GERD; there is no question of fact or law remaining for the Board to consider in this matter.

3.  It is reasonably shown that from June 14, 2016 (but not earlier) the Veteran's low back disability has been manifested by flexion of the thoracolumbar spine limited to 30 degrees or less; it is not shown to have been manifested by ankylosis, incapacitating episodes of intervertebral disc syndrome (IVDS) or neurological manifestations other than of the lower extremities.


CONCLUSIONS OF LAW

1.  Regarding the claims to reopen service connection for athlete's foot and service connection for GERD, the criteria for withdrawal of those appeals by the Veteran have been met; the Board has no further jurisdiction in those matters.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The Veteran's low back disability warrants "staged" ratings of 20 percent prior to June 14, 2016, and 40 percent (but no higher) from that date (but not earlier).  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code (Codes) 5237, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the withdrawn claims, a discussion of VA's duties under the VCAA is not necessary, as any notice or duty to assist omission would be harmless.  

Regarding the rating for the Veteran's low back disability, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA's duty to notify was satisfied by a February 2012 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate. 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  VA examinations in conjunction with this appeal were conducted in March 2012 and October 2015.  The Board's review of the examination reports and in particular the October 2015 report found them adequate for rating purposes.  [At the hearing before the Board the Veteran testified that he was also examined by a private provider on behalf of VA in October 2014.  The Board's review of the record found that his description of the examination matches the October 2015 examination which is documented in the record; and that therefore, the report of another VA examination is not outstanding.  Notably, the Veteran has had ample opportunity to supplement the record; at the June 2016 videoconference hearing he stated that no pertinent evidence remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Withdrawn Claims

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

Here, the Board notes that the Veteran perfected appeals of service connection for GERD and a claim to reopen service connection for athlete's foot in February 2011 and March 2011, respectively.  He subsequently submitted a document limiting his appeal.  At the June 2016 hearing it was clarified (as confirmed by the Veteran and his representative) that the only issue remaining on appeal is the matter of the rating for the low back disability.  Consequently, there is no remaining allegation of error of fact or law remaining for appellate consideration regarding service connection for GERD and to reopen a claim of service connection for athlete's foot.  Hence, the Board does not have jurisdiction to further consider an appeal in those matters, and the appeals in those matters must be dismissed.

Increased Rating for Lumbar DDD

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Veteran's lumbar DDD is currently rated 20 percent under the General Rating Formula for Diseases and Injuries of the Spine, which provides that a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or, for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent (maximum) rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

IVDS may alternatively be rated under the Formula for Rating IVDS Based on Incapacitating Episodes.  An "incapacitating episode" is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Note (1).  Under those criteria, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks per year.  A 60 percent (maximum) rating is warranted for incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  38 C.F.R. § 4.71a, Code 5243.

In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for increase was received on October 31, 2011, the period for consideration is from October 31, 2010 to the present.

It is also noteworthy that the Veteran has established service connection for neurological manifestations of both lower extremities, rated 10 percent, each, and that those ratings are not at issue herein.  

In February 2011, the Veteran established VA care.  The initial examination revealed no complaints or findings related to back disability.  

On March 2012 VA examination, the Veteran reported low back pain that was sharp and throbbing, radiating to both hips.  The pain was aggravated by sitting and relieved by standing and walking.  He reported flare-ups occasionally (about twice a month) that reduced his ability to do yardwork and household chores requiring bending or lifting.  Range of motion studies found flexion to 60 degrees, extension to 20 degrees , right lateral flexion to 30 degrees or greater, left lateral flexion to 30 degrees or greater , right lateral rotation to 30 degrees or greater , and left lateral rotation to 30 degrees or greater.  The examiner noted pain at the end of all ranges of motion.  There was no change on repetitive testing, but the examiner found functional loss due to less movement than normal and pain on movement.  There was no localized tenderness or pain to palpation for joints or soft tissue of the thoracolumbar spine, guarding, or muscle spasm.  Muscle strength was normal and there was no sign of atrophy.  Reflexes were hypoactive, but sensation was normal.  Straight leg raising tests were negative, and there were no signs or symptoms of radiculopathy or other neurological abnormality.  The Veteran was not found to have IVDS of the thoracolumbar spine, though March 2012 X-rays confirmed mild DDD in the lower thoracic and mid-lumbar spine.  The Veteran's low back disability was felt to impact on his ability to work, but the examiner did not explain how.  

March 2012 VA records note reports of chronic low back pain that radiated to the hips and upper, outer thighs.  The pain was rated 8/10 in severity, and was aggravated with prolonged sitting and relieved with Advil, walking, and standing.  Muscle strength was normal on examination, though the back was tender to palpation along the lower lumbar spine and right sacroiliac joint.  Gait was normal.  X-rays suggested mild DDD in the lower thoracic and mid-lumbar spine.  Later that month, the Veteran said his low back pain radiated to his hips and legs and had progressed to the point of affecting his duties at work.  He said the pain was worst with prolonged sitting at a desk, but also bothered him while driving to and from work.  His daily activities had decreased; he was being more cautious.  In October 2012 he said that he had requested a new work chair or support devices for his low back.  He also said his low back pain prevented him from performing normal errands and driving as much as previously.  

August 2014 X-rays found multilevel degenerative change of the lumbar spine without acute abnormality.  February 2015 VA records note reports of chronic low back pain that radiated to the hips and thighs.  The pain was aggravated by prolonged sitting and improved with Advil, walking, or standing.  The record notes decreased flexion and extension with full strength and function, but includes no specific range of motion findings.  The lumbar spine was tender to palpation in the L4-L5 area.  

In April 2015, the Veteran reported he was only able to sit for about 30 minutes.  He denied any back surgery.  Low back pain was rated 6/10 in severity and radiated to both legs while sitting.  It was relieved by activity modification, change of position, and medication.  Specifically, he said lying down on the floor helped the pressure in his back.  On physical examination, posture was normal, though he did lock his back slightly into hyperlordosis in standing, and gait was normal.  The Veteran was tender to palpation along the lumbar paraspinal, sacroiliac joints, and glutes.  Active motion tests found flexion was 75 percent restricted with increased symptoms, extension was 50 percent restricted with increased symptoms, and unrestricted right and left rotation and side bending, without increased symptoms.  However, specific ranges of motion (in degrees) were not noted.  Muscle strength was slightly reduced in the upper and lower abdomen, and sensation was normal in both lower extremities.  Straight leg raising test was positive.  It was determined that the Veteran would benefit from physical therapy services.  Later that month, physical therapy notes indicate the Veteran had slightly guarded posture and tenderness to palpation along the paraspinals, sacroiliac joints, and glutes.  

May 2015 physical therapy records note complaints of increased low back and buttocks pain that came "out of nowhere."  The Veteran said his back "just locks up," and rated pain at 8 or 9 out of 10 in severity.  Posture was moderately guarded, and there was tenderness to palpation in the lumbar paraspinals, sacroiliac joints, and glutes.  Later that month, he reported low back pain at 6/10 in severity.  He had moderately guarded posture and there was moderate tenderness to palpation along the lumbar paraspinals, bilateral sacroiliac joints, and glutes.  Active motion tests continued to show lumbar flexion was 75 percent restricted with increased symptoms, extension was 50 percent restricted with increased symptoms, and right and left rotation and bending were unrestricted with no increased symptoms.  Gait and posture were normal, though the Veteran did lock his back slightly into hyperlordosis while standing.  There was active muscle spasm of the thoracic paraspinals and erector spinae when given tactile cues to push the lumbar spine into the therapist's hand.  He described his low back pain as mild, rated 7/10.  The lumbar paraspinals, bilateral sacroiliac joints, and glutes (along the posterior iliac crest) were tender to palpation.  August 2015 VA records note continued reports of chronic low back pain that radiated to his hips and upper outer thighs, aggravated by prolonged sitting and improved with Advil, walking, or standing with decreased flexion and extension.  

On October 2015 VA examination, the examiner noted diagnoses of degenerative arthritis of the spine and IVDS.  The Veteran reported chronic back pain, worse with sitting for more than 30 minutes in the mid-to-lower back that radiated down the buttocks on both sides to his hips.  He reported daily, mild flare-ups that felt like he had been "hit in the back" and lasted only 10 minutes.  He reported functional loss due to an inability to perform prolonged sitting or standing, and having to be careful in what he picks up.  Range of motion testing found flexion to 80 degrees, extension to 20 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 25 degrees.  Range of motion itself was felt to contribute functional loss.  Pain was noted on flexion and left lateral flexion.  The examiner did not find pain with weight-bearing.  However, the lower back was mildly tender to palpation, which the examiner felt was to be expected with his diagnoses.  On repetitive testing, there was an additional loss of 5 degrees of right lateral flexion and left lateral flexion, each, due to pain.  The examiner was not evaluating the Veteran after repeated use over time or during a flare-up, and therefore could not speak to functionality under such circumstances.  She felt the examination was neither consistent nor inconsistent with the Veteran's statement's regarding functional loss during such times.  There was no guarding or muscle spasm noted, and the examiner did not find additional factors contributing to disability.  Muscle strength was normal, with no sign of atrophy.  Reflexes were hypoactive in the right knee and ankle.  Sensation was decreased in the right upper anterior thigh.  Straight leg raising tests were negative in both lower extremities.  However, the Veteran did have mild, constant radicular pain, paresthesias (or dysesthesias), and numbness in both lower extremities, and the examiner noted mild involvement of the sciatic nerve on both sides.  The spine was not ankylosed.  No other neurological abnormalities were noted.  The examiner also found no episodes of IVDS that required bed rest prescribed by a physician in the prior 12 months.  The Veteran did not use assistive devices for ambulation.  Imaging studies were not available for review and the examiner indicated that X-rays at the time of examination were not clinically indicated, specifically finding that the IVDS and bilateral radiculopathy noted on examination were deemed to be a progression of his service-connected DDD.  The examiner also felt the Veteran's back disability impacted his ability to work (as a Veteran career advisor) insofar as it caused difficulty sitting or driving longer than 15 minutes without changing position, and had resulted in one week or less of time lost at work in the prior 12 months.

A June 14, 2016 VA physical therapy record notes reports of constant low back pain rated between 5 and 8 out of 10 in severity.  The pain was aggravated by sitting for longer than 30 minutes, prolonged driving, or bending, and alleviated by lying on his back, medication, and massage.  Range of motion testing showed flexion to five degrees with guarding and pain, extension to five degrees with guarding and pain, and right and left sided bending to five degrees each, with pain.  Reflexes were hypoactive at the right knee and ankle.  Straight leg raising tests were positive on both sides.  There was tenderness to palpation with increased tone and guarding throughout the bilateral lumbar paraspinals and quadratus lumborum.  

At the June 2016 hearing, the Veteran testified that he works for the Texas Veterans Commission, and can only sit for 30 minutes before needing to get up and walk to relieve his pain.  He said he occasionally could not sleep in beds because of his back pain, and had to sleep on hard floors instead.  He had reached the point where it was difficult for him to cut the yard or do any kind of grocery shopping.  He also reported using a special chair at work to help with his pain, and endorsed back pain when driving to and from work.  He testified that he had received physical therapy to increase his range of motion, and that his back disability was interfering with activities of daily living.  He reported functional loss due to pain, fatigue, and weakness.  He also reported flare-ups, saying that "some days are worse than others."  

Upon close consideration of the record, the Board finds that the Veteran's lumbar DDD is now reasonably shown to have manifested by limitation of thoracolumbar flexion to 30 degrees or less  A June 14, 2016 physical therapy report clearly notes that flexion was limited to 5 degrees by pain and guarding).  Therefore, from that date the criteria for a higher 40 percent rating are clearly met, and a 40 percent rating is warranted from June 14, 2016 (but not earlier, as there is nothing in the record reflecting equivalent or greater impairment prior to that date).  A further increase in the schedular rating is not warranted because the next higher (50 percent) rating requires unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of IVDS having a total duration of at least six weeks, but less than twelve weeks in a 12-month period.  38 C.F.R. § 4.71a, Codes 5237, 5243.  Here, the spine is not ankylosed and periods of bedrest prescribed by a physician are not shown.   Therefore, a rating in excess of 40 percent is not warranted.  

As indicated above, compensable neurological manifestations of a spine disability are assigned separate ratings.  Here, an April 2016 (during the pendency of this appeal) rating decision awarded a separate rating for radiculopathy of the sciatic nerve in each lower extremities (and those ratings are not at issue  herein).  There is nothing in the record indicating (nor has he alleged) that the Veteran has additional neurological manifestations of the low back disability that may also be separately rated.  

The Board has also considered whether referral of this matter for consideration of extraschedular consideration is indicated.  The manifestations shown and alleged, limitation of motion with complaints of pain, weakness, and fatigue) are encompassed entirely by the schedular criteria.  Moreover, there is no objective evidence or allegation suggesting that the disability picture presented by the Veteran's lumbar DDD is exceptional or that the schedular criteria are otherwise inadequate.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Finally, it is not alleged (or suggested by the record) that the Veteran's lumbar DDD prevents him from engaging in gainful employment.  The record shows that while the Veteran's lumbar DDD causes difficulties at work (requiring him to get move about periodically and to use a special chair), he remains gainfully employed.  Hence, the matter of entitlement to a TDIU rating is not raised in the context of the instant claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

The appeals seeking service connection for GERD and to reopen a claim of service connection for athlete's foot are dismissed.

A 40 percent (but no higher) rating is granted for the Veteran's lumbar DDD from June 14, 2016 (but not earlier), subject to the regulations governing payment of monetary awards.


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


